DETAILED ACTION
This Office Action is in response to the applicant's amendment filed December 30th, 2020. In virtue of this communication, claims 1-3 and 6-13 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (US 2015/0102376 A1; hereinafter Toya) in view of Mimura et al. (US 2009/0115933 A1; hereinafter Mimura).


a rectangular display unit (12 and 14) including a light-emitting region (12 inside frame of 96) and a light-shielding region (location of 96) (see Fig. 1, 3, and 16, and paragraphs 45, 46, 92, 96, 99-101; It is understood that reference numeral 16 in Fig. 3 is a mistake and should be 12 and corresponds to the display region); 
light-emitting pixels (P and dummy pixels) disposed in the light-emitting region (12 inside frame of 96) and the light-shielding region (location of 96) of the rectangular display unit (12 and 14) (see Figs. 1-4 and paragraphs 45, 46, 48); and 
a light-shielding portion 96 disposed to be superimposed at the light-emitting pixels (P and dummy pixels) in the light-shielding region (location of 96), and defining the light-emitting region (12 inside frame of 96) (see Figs. 1-4 and 16 and paragraphs 45, 46, 92, 96, 99-101).
Toya does not disclose wherein the light-emitting region is a curved light-emitting region or wherein at least a part of a boundary between the curved light-emitting region and the light-shielding region has a curved shape.
Mimura discloses a light-emitting device in at least Figs. 1A-1C wherein a light-emitting region is a curved light-emitting region 109 and wherein at least a part of a boundary between the curved light-emitting region 109 and the light-shielding region 105 has a curved shape (see Figs. 1A-1C and paragraphs 58, 59, 63, 67, 68). Mimura also teaches that “for display devices used in applications such as an in-car instrumental panel, a display device for amusement equipment, and the like, diversification of a planar shape of a display region has been increasingly demanded recently, in view of improvement in design properties” (see paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting device of Toya so that the light-emitting region is a curved light-emitting region and at least a part of a boundary between the curved light-emitting region and the light-shielding portion has a curved shape as taught by Mimura because by such a configuration an image with uniform display quality is displayed and a curved line can be displayed in the contour (see paragraph 16 of Mimura) thereby allowing diversification of a planar shape of a display region to meet a recognized need in the art (see MPEP 2144 I and paragraph 11 of Mimura).

With respect to claim 10, the combination of Toya and Mimura discloses the light-emitting device according to claim 9, wherein the light-emitting pixels (P and dummy pixels) include light-emitting elements 45 (see Toya: Figs. 2-4 and paragraphs 48, 49), the light-emitting device 100 includes a sealing film 70 covering the light-emitting elements 45, and the light-shielding portion 96 is disposed on the sealing film 70 (see Toya: Figs. 3 and 16 and paragraphs 85-87, 92, 93, 96).

With respect to claim 11, the combination of Toya and Mimura discloses the light-emitting device according to claim 10, wherein the light-emitting pixels (P and dummy pixels) in the curved light-emitting region (12 inside frame of 96) include colored layers (K) in color selected from at least red (KR), green (KG), and blue (KB), and arranged on 

With respect to claim 13, the combination of Toya and Mimura discloses an electronic apparatus 1 comprising the light-emitting device 100 according to claim 9 (see Toya: Figs. 1-4, 16, and 21, paragraphs 44, 118, 119, and the rejection of claim 9 above).

Allowable Subject Matter
Claims 1-3, 6-8, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the known prior art does not teach claim 1 as a whole. In particular, the known prior art does not disclose or fairly suggest a second electrode contact portion disposed around the light-emitting region, the second electrode contact portion being equidistantly arranged from an outer peripheral side of the light-emitting region in combination with the remaining limitations called for in claim 1. None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2, 3, 6-8, and 12 are also allowed as they depend from an allowed base claim.

Response to Arguments
Applicant's arguments filed December 30th, 2020 have been fully considered but they are not persuasive. 
With respect to claim 9, the applicant argues on pages 5 and 6 of the response that “[B]oth Toya and Mimura fail to disclose the claimed features of the shape of the display unit being a rectangle, and the shape of the light-emitting element being curved…But, the Office Action asserts that Figs. 1A-1C of Mimura disclose [the curved shape], with respect to Mimura's display region 109 and Mimura's shielding member 105 in the substrate curved portion 107. However, Mimura is directed to providing a curved display, in which the substrate 102 (i.e., the light-emitting region) is aligned with a shape of the shielding member 105. Therefore, Mimura fails to disclose the combination of the shape of the display unit being a rectangle, and the shape of the light-emitting element being curved, as recited in claim 9.” (emphasis added) The examiner respectfully disagrees. 
In response to applicant's arguments against the Mimura reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
“it would not have been obvious for the skilled artisan to have modified Mimura's display to arrive at the claimed invention. This is because this modification would require a substantial reconstruction and redesign of the elements shown in Mimura as well as a change in the basic principle under which Mimura's curved display is designed to operate with respect to the alignment of Mimura's substrate 102 with respect to the shape of Mimura's shielding member 105. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 123 USPQ 349, 352 (CCPA 1959). Accordingly, claim 9 would not have been obvious over Toya and Mimura.” The examiner respectfully disagrees.
Mimura teaches in paragraphs 59 that “the contours of the first substrate 101 and the second substrate 102 may be appropriately designed depending on a desired panel design” and that “[e]ach of the first substrate 101 and the second substrate 102 has a contour having no angles, such as a circular or elliptical contour, in addition to the contour shown in FIG. 1A, that is, a rectangle, one corner of which is deformed into a circular arc shape.” (emphasis added) Because Mimura discloses that the first and second substrates (101 and 102) can have a rectangular contour with one corner deformed into a circular arc shape, the modification of Toya would not require a substantially reconstruction and redesign of Mimura and would not change the basic principle under which Mimura’s display is designed to operate. Mimura also teaches that “for display devices used in applications such as an in-car instrumental panel, a display device for amusement equipment, and the like, diversification of a planar shape of a display region has been increasingly demanded recently, in view of improvement in design properties” (see paragraph 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting device of Toya so that the light-emitting region is a curved light-emitting region and at least a part of a boundary between the curved light-emitting region and the light-shielding portion has a curved shape as taught by Mimura because by such a configuration an image with uniform display quality is displayed and a curved line can be displayed in the contour (see paragraph 16 of Mimura) thereby allowing diversification of a planar shape of a display region to meet a recognized need in the art (see MPEP 2144 I and paragraph 11 of Mimura). Claims 9-11 and 13 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829   

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829